The prisoner was indicted in the Superior Court of Rutherford, Spring Term, 1867, with one Alphonzo Johnston, for breaking into the house of one J. A. Sweet in the nighttime and stealing      (536) a rifle, a watch, and fifty dollars in gold. The prisoner was arraigned in that court, but, upon affidavit, his trial was removed to McDOWELL.
The fact of the breaking and robbery by the prisoner was established, and he relied on the plea of the act of "amnesty and pardon," ratified 22 December, 1866. The prisoner entered the Confederate Army as a conscript in 1863, but was a deserter in the month of February, 1865, when the offense was committed. These facts being admitted, a verdict of guilty was entered, subject to the opinion of his Honor as to whether the prisoner could take any benefit from the above act of Assembly. The court, being of opinion that he could not, under a military order issued by the commander of this district, gave judgment of imprisonment against the prisoner, and he appealed.
The amnesty act of 1866-1867 provides that no officer or private, in either the United States or Confederate armies, shall be held to answer on any indictment for any act done in discharge of any duties imposed on them by the laws of the United States or of the Confederate States, or by virtue of any army order, and, in construing that act, in S. v. Blalock, ante, 142, we said that "it embraces all who may be supposed to have committed crimes or injuries by reason of their connection with the late war, whether they were officers or privates, whether they were of the Federal or Confederate forces, and whether they have been convicted or not." The defendant craves the benefit of that act. But it cannot be allowed him, because it does not appear that his offense had any connection with his war duties.
It is not alleged that he acted under any military order, or in   (537) the discharge of any military duty. He is charged with breaking *Page 408 
a dwelling-house and stealing a rifle, a watch, and $50. It is not to be presumed that such conduct had any connection with his war duties. It was not the intention of the act to exempt persons from punishment merely because they were soldiers, but only for acts which they committed as
soldiers.
There was a motion in arrest of judgment, for the reason that the punishment ordered by His Honor was unauthorized. Suppose that to be so, we cannot arrest the judgment, because there is of record the verdict of guilty, and some judgment is necessary.
The appeal vacates the judgment which was announced, and we can only say that there is no error in the record, and send the case back for such judgment as the law allows. There is no error. Let this be certified, etc.
PER CURIAM.                                   Judgment affirmed.
Cited: S. v. Keith, 63 N.C. 142; S. v. Shelton, 65 N.C. 296; S. v.Cunningham, 72 N.C. 478; S. v. Driver, 78 N.C. 431; S. v. Lane, 80 N.C. 406;S. v. Lawrence, 81 N.C. 525.
(538)